Case 1:03-md-01570-GBD-SN Document 5565 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Inre Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (SN)
ECF Case

 

 

 

 

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN)

 
      

[ee] FINAL ORDER OF JUDGMENT ON BEHALF OF
ASHTON XVII PLAINTIFFS IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Ashton et al. v. Al Qaeda Islamic Army et al., 02-cv-6977
(S.D.N.Y.) (GBD) (SN) (“Ashton”), who are each an immediate family member of a victim killed
in the terrorist attacks on September 11, 2001, and the Judgment by Default for liability only
against the Islamic Republic of Iran (“Iran”) entered on 08/26/2015, together with the entire record
in this case, it is hereby;

ORDERED that service of process was effected-upon Iran in accordance with 28 U.S.C.
§ 1608(a) for sovereign defendants,

ORDERED that final judgment is entered against Iran and on behalf of the Plaintiffs in
Ashton, as identified in the attached Exhibit A, who are the immediate family members of an
individual killed in the terrorist attacks on September 11, 2001, as described in Exhibit A;

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages in the
amount as set forth in Exhibit A;

ORDERED that the Ashton Plaintiffs identified in Exhibit A are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001 until

the date of judgment,

 
Case 1:03-md-01570-GBD-SN Document 5565 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue;
and it is

ORDERED that the remaining Ashton Plaintiffs not appearing on Exhibit A, may submit
in later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages for decedents’ pain and suffering from the September 11, 2001 attacks,
they will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit
A.

Dated: New York, New York

- : SO ORDERED:

rg, 8 Portes

GEOR EP. DANIELS
United States District Judge

 
Case 1:03-md-01570-GBD-SN Document 5565-1 Filed 01/15/20 Page 1of5

Exhibit A
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0o'000'00S°8 $ quareg oy suueZng aymg jeraeq semoyy} 91
00'0G0'00S'8 $ PID ying seuiog ayn jorued sewout) ST
oo oo0'oszy $| suas raqjeg syn AQUEN eying jerued seuoul)
00'000'0ST' $F}  sUtqES ayang Moye] aymg jeTueq seo} 1
oo 000'00S‘'8 $ PIED ang ayor oyng Tere semoyl) ZI
oo'o00'OSz'r $ |  Surats oyng sours ying jerueg semmoyt| = II
90°000'00S°8 $ PID aying a8.1095) xing jorued semoul| Of
oo'o00'OSz $j  SuTIqIS aymg doydoysiIy aying pred semloy 6.
oo'000;OST'r $ |  SUrqis eying weug eying jorued seuiouL 8
o0000°00S'8 $ PID omg weg eying [ated seuoyL L
O0'000 Sz’ $F]  SsurTaIS aying Jopuexe[y oxing jorued semout} 9

00000'00S"8 $ axing

semoqyy,

yUepssac]

11/6

JO UslIe

pesesoap
‘Mg S

Jspuexely

jo

sJE1sy ath

jo oane

quasoiday

jeuosiag eying soles axing jataeq setuoyy,
o0'000'OSTr $ |  SUHAIS sieddesy BLLEYs II ueuuelg Vv PreMpy| oF
00'000'0ST'r S| SaaS sqery aya i teuusig Vv piemapy ;
-Wemuelg

OO'O00‘OST'r S$]  Suats Aydin qeqeziyy Ill TeUnaIg Vv preapg) 2
00'000°00S'S $ PUD BoRlg, roydojsuy eoelg pagTy I

 

 

 

 

 

 

 

 

 

 

 

 

Gjozebed OZ/ST/TO Paid T-G9GSUaWAD0d NS-dg9-0/STO-PU-E0-T 8seD
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00 000°00S‘'ZI $ | — asnodg Aaoty Bug Saxory uelig) OP
oroooOsz’r $ |  sunqis uenuey 193g myeume yy semlouy)  6£
ooo00.osSz’’ $ | Sutats wiyeuuey spuled ugeuney semoy]] gE
oO00D OST $F} surTGIS wiyeuueH ‘d WAR uyewoepy seuogy| LE
oo 000;NST’r S$] sUTqIS uyeudey uyor areuue py semoy]|  9€
oN'000'OST’e S$}  Burlqis uygeuney t sruuad wyeuuey semout} sé
oO';O0N;NSTY $]  SUrIgIs wey yuely uey youepeij] pe
oo'000;Nsz Pr $| suNaIS wep poly wey youepely| = €£
oo'00NDNS'ZI $ | asnods IaIZely “T sulaeor “It IOIZeL] apAIO] «= TE
00°000°00S'8 $ PIO SuTmUe y weag surauey ugor, =o
00°000°00S'8  $ PID suUUe J pued suTUUe | uyor] = OF
oo 000OsSe'y S$] BurtTais mepod ‘A seuloy.L, mepod wepuaig] 67
oo 000"00S's  $ yuared aejod Arey] wejod Depuelg) 87
00 000';DST $ | sUTTGIS uejod sayy uejog uepuaig) LZ
ooOON OST? S$] Bugs uepod uelig uejod uepusig! 97
NO 000;OST'F $ Toye ALA muy aepog sz
sul[qls nepuslg
oo'o00Osz $ |] BuAQIs seuloy | wear WoIeys HeqIoD ydasor| = pT
ooN00DSz Py § SUTIqIS yaqiog Aue yy neqion ydesor| = ¢Z
oo 0000s‘ $ yuaieg yeqi0g ydesor yaqior ydesor} = ZZ
oo';Co0;OSZ S$] BUTS ew auey aver Weq1og ydesor} =I
oo 000"00s's  $ yuareg yHeq107 uear HeqioD ydasor] = 07
o0000'OSZr $) saITATS nyejog vered nyeyed uoser| 6]
oN';000';OSZP $1 sUIIqIS nyeyag eIpnelD nye uoser] = St
00°000°00S°8 $ | Homes “1 Tones rouesyy TeaeD pPeyly

[2eQoTA,

TUspssa

11/6

jo YaSTe J

pesesoep
‘Toue| Li

wre

jo

ayeysy ot}

jo sAle

quesoiday

yeuosi9 g

 

 

 

 

 

 

 

 

 

 

 

Gjocabed Oz/ST/TO pally

T-G955 JUeWNIOQ NS-daD-0ZSTO-Pw-e0-T eseD

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'G00"00s's PID yor sayAyl qolyg-W0 uele) esIq] 09
00'000°00S'8  $ WIO]SUIS A AgTULIS our -WO wareD Bsr]

yor

IO

wae

esr]

iapssa(]
11/6 6S

jo jualed

pesvacep *

US|SITE A

BIIOTX) Jo

oyeIsy Oy}

jo sale

quassidayy

fewosiog
o0'000;OSz'y $ | sunais UlSySUTS AA, MaIPUy WoIryT-GA0 uareD PIT) gc
00'000'00S'S § PID omdeys WARS OTTUSIN ourpedey, Apog, Ls
00°000005"8 $ PIO AaUOIOYAL AWOUITT, AQUOIOY stuuaqd|  9¢
00°000°00S°8  $ PIG ABUOIOY| qeqeziig ASUOIOF stuuaq|  ¢¢
000000058 $ PIO 99T ‘3 AIeYOET, 997 ‘OA preyory| = pS
ov ooO'OsSTP $ | BuTQIS “IL 297 I preucy 297 ‘OA preyory| = €$
00;000°00S‘Z1 $ |  asnodg TL Arey] “If I T youeperg, = Zs
00°000°00S'8 $ PID ssouosaly weme’y] ety Tl ‘ft pupa]
09000008 $ PIO one sy Jayrauas ‘It TI t youopei{] os
o0'e00‘00S's $ PED Ti I youepary “If Tl ‘t YUSpely| 6
oo 000"00S's  $ yuareg Id[2] 23] idyay uepedoy} = Br
00°000‘00S°8 $ PIO 1dyay unsny 1d[oy ueyeuos) LP
00°000°00S°8 $ prgo ida] MOIPUY 1djay weyjyeuor]| =O
o0'000"00S'8  $ pro premoH ysqoy premoy D a81005| = Sp
000000058 $ PIO AQ[3tH WIOy Aa(31H peqoy| = py
ooo000OsST’y S|  suRQIs AaTstH poeIpey ASTSTE yaqoy| = ep
0o'0G0"00S'S -$ qauore gd Aas tip AS|STET yeqoy| = Zr
00°000‘00S"8  $ PEO Aa]31H epaeury Aa[sTH peqoy, IF

 

GJopabedq OZ/ST/TO pallid

T-G9Gg JUaUNDOG ~=NS-d99-0LST0-PW-E0-T SseD

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ooo00'oszr $|  suUrLaIS ATO AA JaydoysuyD AVOM WwW AMOUNT; 18
00°000°00S'8 S$ pr Tre AA woke g TEAL UID] 08
o0'000'00S'S $ Pro TRAM ATAW TRAN UID) 64
oo000;OsSzr $| BUlqES TapAug AoueN “If JapAug f preuosy] 8
00'000°00S'8  $ PITGD repAug piewoo’] MOTE ‘af JapAug Tt preuoay] = LL
oooN0;NsST’’ S$] sBurTgIS WEdTTOOD Arey] ‘If JapAus a preuosT
JapAug 9L
ooooco0s’s §$ PIO JepAus Tas TS Wome] It IepAus tT prevos] cL
OO 0RD;OST'P $ BULGIS sun uesTe sy If JapAug t pieuoey/ rd
60°C0000S'8 S$ Pry JapAug yy woses “af JapAug ‘f preuosT| =
ooo00' ose’ $| satlais Japudg waned ‘If JapAug ‘t preuoay; = ZL
ooo00oszr $|  suUTIqQIS qyrcus |. usydays TUS ‘f MACH) =k
oo oo0oszr $ SUILGIS LEMoyxeys ASUEN osness sIuuacT OL
oo'o00.Osz” S$]  suTIqis AguseMs Busty OSNIS stuued| 69
po'000‘OSTe $ | SUrTTaIS Ayosey auUuelcy osneog sIuusq}| 89
oo'oo0'esz’p $ BUTS sled wesTe yy alasany peg
‘ aq sarssmy L9
oo'000'00S'S  $ PIO wesoy aueys wesoy ‘t preuog| 99
000000058 $ Pro uesay Iaed uesey a preuoq; 69
oo'ooo"o0s’s PIO uesoy THE uesey ‘f preuog| = =+9
oo 000'00s's PID wuesay souael uesoy T prewod| = 9
ooo00.;OsT S| SuHaIS UISISUIS A thes yougg-B3A0 wareD *I1| a9
oo'o00'00s’s § PTD gona ueAy qorya-YAO wae esiql = «19
Gjosabed OZ/ST/TO pala T-G9gg UeWND0d NS-ddD-02STO-PU-E0:T BSeD

 
